PER CURIAM.
The City of Miami appeals the lower court’s final judgment in favor of Gonzalo Miranda.
As concerns the dispositive issue in this appeal, whether Miranda exhausted his administrative remedy before seeking judicial relief, the facts of this case are identical to those this Court recently considered in City of Miami v. Del Rio, 723 So.2d 299 (Fla. 3d DCA 1998). We adopt the reasoning of Del Rio, reverse the final judgment entered below and remand for further proceedings consistent with this opinion.
GODERICH and SORONDO, JJ., concur.